Citation Nr: 0717867	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease 
and degenerative joint disease of the lumbar spine. 

2.  Entitlement to an initial compensable disability rating 
for seasonal allergic rhinitis.

3.  Entitlement to an initial compensable disability rating 
for service-connected left ear hearing loss. 

4.  Entitlement to an initial compensable disability rating 
for service-connected gastroesophageal reflux. 

5.  Entitlement to an initial compensable disability rating 
for service-connected hemorrhoids. 

6.  Entitlement to an initial compensable disability rating 
for service-connected history of microscopic hematuria. 

7.  Entitlement to service connection for right ear hearing 
loss. 

8.  Entitlement to service connection for residuals of 
fracture of the right thumb.

9.  Entitlement to service connection for residuals of 
fracture of the left thumb.

10.  Entitlement to service connection for chondromalacia of 
the right knee.

11.  Entitlement to service connection for chondromalacia of 
the left knee.

12.  Entitlement to service connection for benign pleural 
lipoma (claimed as chest tumor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978, and from September 1987 to March 2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In December 2005, the veteran submitted a written withdrawal 
of a previous request (on a December 2004 VA Form 9) for a 
Board videoconference personal hearing.  

During the appeal, the veteran submitted new claims for 
additional disabilities.  Those issues were addressed in a 
March 2005 rating decision.  Because the veteran did not 
enter a notice of disagreement with that decision, those 
issues are not on appeal to the Board.  


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's service-
connected degenerative disc disease and degenerative joint 
disease of the lumbar spine has not manifested forward 
flexion of the thoracolumbar spine of 60 degrees or less, or 
combined ranges of motion of the thoracolumbar spine of 120 
degrees or less, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  

2.  For the entire appeal period, the veteran's service-
connected seasonal allergic rhinitis has not manifested 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side. 

3.  For the entire appeal period, the veteran's service-
connected left ear hearing loss has manifested left ear 
average pure tone threshold of 38, and speech recognition 
ability of 96 percent. 

4.  For the entire appeal period, the veteran's service-
connected gastroesophageal reflux has not manifested at least 
two of the symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain. 

5.  For the entire appeal period, the veteran's service-
connected hemorrhoids have not been shown to be large or 
thrombotic, irreducible, with excessive redundant tissue, or 
to evidence frequent recurrences.  

6.  For the entire appeal period, the veteran's service-
connected history of microscopic hematuria has more nearly 
proximated analogous rating criteria of albumin and casts 
with history of acute nephritis, and have not for any period 
of time more nearly approximated symptoms analogous to 
constant or recurring albumin with hyaline and granular casts 
or red blood cells. 

7.  The veteran's right ear hearing impairment does not 
constitute a current right ear hearing loss disability for VA 
compensation purposes.

8.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of 
residuals of fracture of the right thumb.

9.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of 
residuals of fracture of the left thumb.

10.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of 
chondromalacia of the right knee.

11.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of 
chondromalacia of the left knee.

12.  The competent medical evidence demonstrates that the 
veteran has a benign pleural lipoma that began in service.


CONCLUSIONS OF LAW

1.  The criteria for an inital disability rating in excess of 
10 percent for service-connected degenerative disc disease 
and degenerative joint disease of the lumbar spine have not 
been met for any period of the claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2006).  

2.  The criteria for an initial compensable disability rating 
for service-connected seasonal allergic rhinitis have not 
been met for any period of the claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6522 (2006).

3.  The criteria for an initial compensable disability rating 
for service-connected left ear hearing loss have not been met 
for any period of the claim.  38 U.S.C.A.
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, Diagnostic Code 6100 (2006).

4.  The criteria for an initial compensable disability rating 
for service-connected gastroesophageal reflux have not been 
met for any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.114, Diagnostic Codes 7346 
(2006).

5.  The criteria for an initial compensable disability rating 
for service-connected hemorrhoids have not been met for any 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7336 (2006).

6.  The criteria for an initial compensable disability rating 
for service-connected history of microscopic hematuria have 
not been met for any period of the claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.115a, 4.115b, Diagnostic Codes 
7599-7502 (2006).

7.  The criteria for service connection for right ear hearing 
loss have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2006).

8.  The criteria for service connection for residuals of 
fracture of the right thumb have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

9.  The criteria for service connection for residuals of 
fracture of the left thumb have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

10.  The criteria for service connection for chondromalacia 
of the right knee have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

11.  The criteria for service connection for chondromalacia 
of the left knee have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

12.  The criteria for service connection for benign pleural 
lipoma (claimed as chest tumor) have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
February 2004 and April 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, multiple VA 
examination reports, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.   

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Original Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

In deciding the veteran's claims, the Board has considered 
the determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether the veteran is entitled to a higher 
rating for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals 
for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Id. at 126.   

Rating Lumbar Spine

The veteran contends that an initial disability rating in 
excess of 10 percent is warranted for service-connected 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5242 (arthritis of the spine) and 
Diagnostic Code 5243 (intervertebral disc syndrome), 
provides that such a disability of the thoracolumbar spine 
is to be rated as follows: a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; and a 20 percent 
rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Diagnostic Code 5243, 
provides a 40 percent rating for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; a 20 percent rating for 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; and 
a 10 percent rating for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  38 C.F.R. § 4.71a.

Service medical records show complaints of low back pain, 
and clinical evidence of disc bulging and joint space 
narrowing at L5-S1.  A March 2004 VA examination report 
reflects complaints of mid-lumbar pain that radiated to the 
right buttocks and leg; MRI evidence of disc bulging and 
joint space narrowing at the L5-S1 area, with 70 degrees of 
flexion of the lumbar spine, and 215 degrees combined ranges 
of motion of the thoracolumbar spine.  The VA examination 
report does not reflect any reports of incapacitating 
episodes.

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's service-connected 
degenerative disc disease and degenerative joint disease of 
the lumbar spine has not manifested forward flexion of the 
thoracolumbar spine 60 degrees or less, or combined ranges of 
motion of the thoracolumbar spine 120 degrees or less, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 10 percent for service-
connected degenerative disc disease and degenerative joint 
disease of the lumbar spine have not been met.  Because a 
preponderance of the evidence is against an initial 
disability rating in excess of 10 percent, there is no 
reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 3.102. 

Rating Allergic Rhinitis

The veteran disagreed with the initial noncompensable 
disability rating assigned for service-connected seasonal 
allergic rhinitis.  

Diagnostic Code 6522 provides a 10 percent rating for 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; and a 30 percent rating for 
allergic rhinitis with polyps.  38 C.F.R. § 4.97. 

A March 2004 VA examination of the sinuses reflects the 
veteran's complaints of seasonal allergic rhinitis and 
sinusitis of sneezing, eyes itching and watering, constant 
post-nasal drainage, and frontal headaches that occur in the 
summer and winter; a history of antibiotic treatments three 
times in the previous five years; clinical findings of normal 
nasal cavities, and no pain to palpation of the paranasal 
sinuses; and sinus X-rays that revealed no abnormalities.  

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's service-connected 
seasonal allergic rhinitis has not manifested greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side, as required for a 10 
percent disability rating under Diagnostic Code 6522.  For 
these reasons, the Board finds that criteria for a 
compensable disability rating for service-connected seasonal 
allergic rhinitis have not been met.  Because a preponderance 
of the evidence is against that aspect of a claim for an 
initial compensable disability rating, there is no reasonable 
doubt to resolve in the veteran's favor.  38 C.F.R. § 3.102.  



Rating Left Ear Hearing Loss

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable (0 percent) to 
100 percent based on the organic impairment of hearing 
acuity.  Hearing impairment is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold levels (which, in turn, are 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second).  See 
Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (defective hearing is rated on 
the basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In this case, a March 2004 VA audiology examination report 
reflects left ear average pure tone threshold of 38, and 
speech recognition ability of 96 percent in the left ear.  
These clinical measures result in a numerical level of I 
using Table VI, which warrants only a 0 percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85.  

For these reasons, the Board finds that the criteria for an 
initial compensable disability rating for service-connected 
left ear hearing loss have not been met for any period of the 
claim.  Because a preponderance of the evidence is against 
that aspect of a claim for an initial compensable disability 
rating, there is no reasonable doubt to resolve in the 
veteran's favor.  38 C.F.R. § 3.102.  

Rating Gastroesophageal Reflux

The veteran disagreed with the initial noncompensable 
disability rating assigned for service-connected 
gastroesophageal reflux.  

Diagnostic Code 7346 provides a 30 percent rating for hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, that is productive of 
considerable impairment of health; and a 10 percent rating 
for hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114. 

In this case, a March 2004 VA digestive conditions 
examination reflects the veteran's complaints of a small 
amount of reflux; clinical findings of X-ray evidence of a 
small sliding hiatal hernia with reflux; and a diagnosis of 
gastroesophageal reflux.  

After a review of the evidence, the Board finds that, for the 
entire appeal period, the veteran's service-connected 
gastroesophageal reflux has not manifested at least two of 
the symptoms of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, as required for a 10 
percent disability rating under Diagnostic Code 7346.  For 
these reasons, the Board finds that the criteria for a 
compensable disability rating for service-connected 
gastroesophageal reflux have not been met.  Because a 
preponderance of the evidence is against that aspect of a 
claim for an initial compensable disability rating, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 3.102.  

Rating Hemorrhoids

The veteran disagreed with the initial noncompensable 
disability rating assigned for service-connected hemorrhoids.  

Diagnostic Code 7336 provides a 0 percent rating for mild or 
moderate hemorrhoids; a 10 percent rating for hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences; and a 20 
percent rating for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114. 
	
In this case, a March 2004 VA digestive conditions 
examination reflects the veteran's reports of occasional 
bright red rectal bleeding in very small amounts associated 
with bowel movements; clinical findings that were negative 
for abnormalities; and a diagnosis of hemorrhoids (diagnosed 
on colonoscopy examination only).  

After a review of the evidence, the Board finds that, for the 
entire appeal, the veteran's service-connected hemorrhoids 
have not been shown to be large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, as required for a 10 percent disability rating 
under Diagnostic Code 7336.  For these reasons, the Board 
finds that the criteria for a compensable disability rating 
for service-connected hemorrhoids have not been met.  Because 
a preponderance of the evidence is against that aspect of a 
claim for an initial compensable disability rating, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 3.102.  

Rating History of Microscopic Hematuria

The veteran disagreed with the initial noncompensable 
disability rating assigned for service-connected history of 
microscopic hematuria.  

Because there is no diagnostic code that specifically 
provides criteria for rating microscopic hematuria, the 
veteran's history of microscopic hematuria is rated by 
analogy to chronic nephritis under Diagnostic Code 7502, 
which provides for a rating based on renal dysfunction.  
38 C.F.R. § 4.115b.  For renal dysfunction, a 0 percent 
rating is provided for albumin and casts with history of 
acute nephritis; and a 30 percent rating is provided for 
constant or recurring albumin with hyaline and granular casts 
or red blood cells.  38 C.F.R. § 4.115a.  

In this case, service medical records reflect cystoscopies, 
including a cystoscopy in 2002 with biopsies that showed a 
chronic inflammation, and treatment for microscopic 
hematuria.  A March 2004 VA genitourinary examination report 
reflects the veteran's reports of microscopic hematuria, but 
no gross hematuria.    

After a review of the evidence, the Board finds that, for the 
entire appeal period, the veteran's service-connected history 
of microscopic hematuria has more nearly approximated 
analogous rating criteria of albumin and casts with history 
of acute nephritis, and has not more nearly approximated 
symptoms analogous to constant or recurring albumin with 
hyaline and granular casts or red blood cells, as required 
for a 30 percent disability rating under Diagnostic Code 
7502.  For these reasons, the Board finds that the criteria 
for a compensab;e disability rating for service-connected 
history of microscopic hematuria have not been met.  Because 
a preponderance of the evidence is against that aspect of a 
claim for an initial compensable disability rating, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board finds that consideration of higher initial ratings 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(2006) are not warranted.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's disabilities at issue do not present 
such an exceptional or unusual disability picture, such as 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  The degree to which the veteran's 
disabilities impair him industrially have been adequately 
contemplated in the assigned schedular evaluations, and 
referral of the case for consideration of extraschedular 
consideration is not warranted.


Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Additionally, certain chronic diseases, including arthritis 
and sensorineural hearing loss, may be presumed to have been 
incurred during service if manifest to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

Service connection for Right Ear Hearing Loss

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  Impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

After a review of the evidence, the Board finds that the 
weight of the competent evidence demonstrates that the 
veteran does not have a current hearing loss "disability" 
of the right ear as defined in 38 C.F.R. § 3.385.  The March 
2004 VA audiologic examination report demonstrates that the 
veteran's hearing impairment of the right ear has not yet met 
the requirements for a hearing loss disability.  None of the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; there are not at 
least three auditory thresholds of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz that are 26 decibels or greater; 
and the speech recognition score using the Maryland CNC Test 
was 94 percent. 

Such findings reflect some hearing loss or hearing 
impairment, but do not constitute hearing loss 
"disability."  See 38 C.F.R. § 3.385; see also Hensley, 
5 Vet. App. at 157 (threshold for normal hearing is from zero 
to 20 decibels).  The Board recognizes that the veteran 
currently has some hearing loss, or hearing impairment, but 
the current level of hearing loss or impairment does not 
constitute a "disability" for VA disability compensation 
purposes.  The Court has held that Congress specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the weight of the evidence demonstrates that the 
veteran does not currently have hearing loss "disability" 
of the right ear as defined by VA regulations, the Board 
finds that service connection is not warranted for right ear 
hearing loss.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to this issue on appeal; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for right ear hearing loss, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service connection for Right Thumb Fracture

The veteran contends that, because he fractured his right 
thumb in service, service connection is warranted.   

Service medical records show that during service, while 
playing basketball in January 1977, the veteran sustained an 
injury to the right thumb that was revealed by X-ray to be a 
non-displaced fracture of the first metatarsal.  The fracture 
was treated with a gauntlet cast and immobilization for six 
weeks, followed by a return to full duty.  In May 1977, the 
veteran was seen again for injury to the right thumb, with 
swelling, tenderness, and decreased grip strength, assessed 
as minor trauma to the right thumb.  X-rays in May 1977 were 
negative.  The service medical records are negative for 
further complaints, findings, or diagnosis of residuals of 
fracture of the thumb.  A May 2001 examination report 
reflects a medical history of right first metacarpal fracture 
in 1977 but found no residual functional loss.  A December 
2003 service examination report is negative for complaints or 
findings pertaining to a thumb fracture.

A March 2004 VA examination report reflects the veteran's 
report of thumb fracture during service; no current symptoms; 
clinical findings of no abnormality of the thumb, and full 
ranges of motion of the thumb; and a diagnosis that the 
fracture of the right thumb had resolved.  The examiner 
concluded that reported symptoms of finger numbness were not 
related to the reported history of thumb fracture injury. 

After a review of the evidence of record, the Board finds 
that the competent medical evidence of record shows no 
current disability of the right thumb.  The evidence shows no 
current complaints, findings, or diagnosed disability of the 
right thumb residual to a fracture in service.  Pain is not a 
separate disability for VA disability compensation purposes.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The Court has also held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of right thumb fracture, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for Left Thumb Fracture

The veteran contends that, because he fractured his left 
thumb in service, service connection is warranted.   

Service medical records show that during service in 1977, 
while playing sports, the veteran fractured his left thumb, 
was treated with a gauntlet cast and immobilized for six 
weeks, followed by a return to full duty.  The service 
medical records are negative for further complaints, 
findings, or diagnosis of residuals of fracture of the thumb.  
For example, examination reports in January 1987, September 
1987, April 1994, and March 1996 reflect a medical history of 
left thumb fracture in 1976 or 1977 but found no further 
complications or sequelae.  A December 2003 examination 
report is negative for complaints or findings pertaining to a 
thumb fracture.

A March 2004 VA examination report reflects the veteran's 
report of thumb fracture during service; no current symptoms; 
clinical findings of no abnormality of the thumb, and full 
ranges of motion of the thumb; and a diagnosis that the 
fracture of the thumb had resolved.  The examiner concluded 
that reported symptoms of finger numbness were not related to 
the reported history of thumb fracture injury. 

After a review of the evidence of record, the Board finds 
that the competent medical evidence of record further shows 
no current disability of the left thumb.  The evidence shows 
no current complaints, findings, or diagnosed disability of 
the left thumb residual to a fracture in service.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for 
residuals of left thumb fracture, and service connection must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for Right Knee Chondromalacia

The veteran contends that service connection is warranted for 
chondromalacia patella of the right knee because it was 
diagnosed at the VA examination.   

Service medical records show that during service the veteran 
complained of right knee pain and was assessed as having 
chondromalacia.  For example, a November 1977 service 
examination report reflects complaints of the knees giving 
out and swelling with running and basketball, and the 
clinical finding of right patellar crepitus that was 
consistent with mild chondromalacia. 

A March 2004 VA examination report reflects the veteran's 
report of a one year history of knee pain; negative clinical 
findings, including full ranges of motion of the knee; normal 
X-ray findings; and no diagnosed disability of the knee.  
Although the examiner initially wrote chondromalacia as a 
tentative diagnosis, this was qualified by notation of normal 
examination, and the need for further evaluation by X-rays, 
which were subsequently interpreted as showing normal 
results.  The examiner specifically concluded that this was a 
clinically normal examination.   

After a review of the evidence of record, the Board finds 
that the competent medical evidence of record shows no 
current disability of the right knee.  For this reason, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for chondromalacia 
of the right knee, and service connection must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for Left Knee Chondromalacia

The veteran contends that service connection is warranted for 
chondromalacia patella of the left knee because it was 
diagnosed at the VA examination.   

Service medical records show that during service the veteran 
complained of left knee pain and was assessed as having 
chondromalacia.  For example, August 1977 treatment entries 
reflect complaints of left knee pain and soreness, feeling of 
giving away, with negative clinical findings, and an 
assessment of chondromalacia.   

A March 2004 VA examination report reflects the veteran's 
report of a one year history of knee pain; negative clinical 
findings, including full ranges of motion of the knee; normal 
X-ray findings; and no diagnosed disability of the knee.  
Although the examiner initially wrote chondromalacia as a 
tentative diagnosis, this was qualified by notation of normal 
examination, and the need for further evaluation by X-rays, 
which were subsequently interpreted as showing normal 
results.  The examiner specifically concluded that this was a 
clinically normal examination.    

After a review of the evidence of record, the Board finds 
that the competent medical evidence of record further shows 
no current disability of the left knee.  For this reason, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for chondromalacia 
of the left knee, and service connection must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for Benign Pleural Lipoma

The veteran contends that service connection is warranted for 
benign pleural lipoma because it was shown in service and 
diagnosed at the VA examination.   

Service medical records show clinical findings on chest X-ray 
of questionable mediastinal pleural lipoma (December 2003), 
and chest computed tomography (CT) that showed a pleural 
based lipoma measuring 4 centimeters in the posteromedial 
aspect of the right lower hemothorax (February 2004).  

A March 2004 VA examination report reflects clinical findings 
that include chest X-ray evidence of a benign pleural lipoma 
measuring 4 centimeters, diagnosed as chest tumor (lipoma).  
Although the examiner concluded in the report that this was a 
clinically insignificant finding, and the findings otherwise 
show no disabling effects or symptoms associated with the 
pleural lipoma, the schedular rating criteria specifically 
contemplate that benign growths may constitute service-
connected disabilities.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6820 (benign neoplasms of the respiratory system).       

After a review of the evidence of record, the Board finds 
that the competent medical evidence of record further shows a 
current disability of benign pleural lipoma, and the evidence 
shows that the lipoma began during active service.  For these 
reasons, the Board finds that the criteria for service 
connection for benign pleural lipoma (claimed as chest tumor) 
have been met.




ORDER

An initial disability rating in excess of 10 percent for 
service-connected degenerative disc disease and degenerative 
joint disease of the lumbar spine is denied. 

An initial compensable disability rating for service-
connected seasonal allergic rhinitis is denied.

An initial compensable disability rating for service-
connected left ear hearing loss is denied. 

An initial compensable disability rating for service-
connected gastroesophageal reflux is denied. 

An initial compensable disability rating for service-
connected hemorrhoids is denied. 

An initial compensable disability rating for service-
connected history of microscopic hematuria is denied. 

Service connection for right ear hearing loss is denied. 

Service connection for residuals of fracture of the right 
thumb is denied.

Service connection for residuals of fracture of the left 
thumb is denied.

Service connection for chondromalacia of the right knee is 
denied.



Service connection for chondromalacia of the left knee is 
denied.

Service connection for benign pleural lipoma (claimed as 
chest tumor) is granted.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


